Title: To Thomas Jefferson from Thomas Mendenhall, 12 February 1803
From: Mendenhall, Thomas
To: Jefferson, Thomas


          
            Dear Sir,
            Paradise, (near Wilmington, Del:)February 12th. 1803
          
          No one can more seriously regret the Existance of a necessaty for this intrusion than I do; But it is imposible to obtain the object of my solicitude by any other means; as I trust my application will not be considered indecorous in point of motive, neither can I despair of its successful issue:—it is not merely to my friend, but, to the friend of Justice, I make my claim. 
          The Remonstrance of Nehemiah Tilton, Isaac Hendrickson & others, presented to you by Ceasar A Rodney in July 1801; (and which was not made known to me until about the first of August last,) is the object of my prayer.—a duplicate of that instrument does exist with its authors; but it is imposible for me, or my friends to obtain a Copy on any terms. 
          Nevertheless, the artifice & collusion of the parties;—their resorting to obscure and uninteresting Characters to obtain signatures;—the uncommon secrecy & precipitancy with which the measure was conducted;—the Extraordinary care taken to conceal it from persons who it was beleived were my friends;—with the subsequent insidious conduct of Certain prominent Characters in the Junto;—to me, are proofs “strong as holy writ,” that both my private Character, & personal Interest, were intended to be involved in its operations.—this being the fact, You will my dear Sir, I hope readily grant me a Copy of that original, and if I cannot humanize its Principals, I may posibly Neutralize its Powers.—But however unsuccessful I may be, in the pursuit of individual Justice; be assured my dear Sir, that Reason, & not resentment, shall be my rule of action. No ingratitude from the Public, no injustice from Individuals, what ever their Political professions may be; shall ever lessen my reverence, for those immutable principles, which has hitherto been the Standard of my Moral & political life.—and in conformity to which, I have removed with my little flock to this farm, (which I lately purchased,) with the pleasing Expectation of spending the Remnant of my days in agricultural pursuits,—the Education of a Daugter & Eight sons;—Brightning occasionally the links of that great political Chain, which binds down our Political Adversaries; and discharging as far as I may possess the means, all the Social duties of domestic life.—Relying on Example as the strongest argument in contradiction to those who may have been pleased to say we, “are Republicans, only while in pursuit of office.”—many are the considerations I might offer in Extenuation of this delay; but with you they are unnecessary; you will Sir, readily conceive the degree of reluctance I must ever have felt, at entering on the pursuit of so unseemly an object;—especially, as its influence with You gave me little concern, for confident I was, that you must readily have recognized the features of the Parents, in the countenance of this ofspring of insincerity & fraud. 
          But as the Political relations of our State are adjusted for the time being; and I am retired on my farm, enjoying the energies of an independent mind, (tho confined at this time to my room with the Influenza, & my nerves & spirits deprest, a little below their usual tone,) still solicitous to Rescue a Pilfer’d Reputation from the hands of the depredators: and impeld by a sense of the propriety as well as necessaty of the measure, I have thus endeavoured, with a pure heart, & hallowed hands, to approach the Presidential Sanctuary;—and indeed, my dear Sir, My feeble effort will much need the Kind indulgence of a generous friend. 
          Tho’, I have already dwelt to long on this dreary Subject, the folowing incidents may not be deemed unworthy notice. A little previous to the date of my application, in familiar conversation with Ceasar A Rodney on the subject, I prest him gently on that side where Sincerity had yet her stand, and he verry courteously observed; “Capt. Mendenhall, what little Interest I may have, which indeed can be but Small, I should most cheerfully exercise in your favour; But Capt Bennett has previously Spoken to me on that subject, & I have pledged myself to him,”—this Sir was the fact, Ceasar was candid, Bennet had Spoken to him, and he had made his election in his favour, I believe, from the best of motives.—he knew the Service’s Capt Bennet had rendered his Country during our revolutionary Struggle, he also knew his Intrinsick Merit: and nothing at that time had presented, to divert the natural Current of his Benevolence; But how far Ceasar A Rodney has acquited himself of this moral obligation with good faith, you can best determine; as no Evidence of the fact, not even of a presumptive nature has appeared in his favor here. nevertheless, “Ceasar is an honourable man,” and had my vote & interest to go to Congress, tho not with quite so good a grace as I could have wished.—
          I pray you accept Sir My best wishes for your personal & political Welfare, & believe me with much sincerity, your devoted friend, & Hble Sevt.
          
            Thomas Mendenhall
          
        